A motion is made after a report has been returned, upon an account referred to the master, for time to produce witnesses on the hearing of the exceptions, as to one item to which they were not introduced before the master. And it is alleged that the party applying for this liberty did not know in time to produce them before the master, that it was at all material. If a party were at liberty not to offer his evidence before the master, but to produce it in court, all reference would be blown up, and all accounts would come immediately to be examinable in court. No time would be left for anything else, for often times one account would take up several terms. The witnesses must be produced before the master and can not be offered in court. *Page 214 
The court, upon a proper occasion calling for it, would direct the master to review his report in certain particulars, and then, the evidence applicable to them might be laid before the master. But we can not conceive of any case where the Court would permit the examination of witnesses in court upon the hearing of exceptions to a report, unless when it was alleged that the master had made wrong inferences from the evidence before him. And the Court should be convinced that the mistake could be rectified but by the examination of the witnesses themselves; and should previously direct the attendance of the witnesses for such purpose But as this case is to be continued till next term, the counsel may prepare themselves to argue the exceptions. The depositions of the absent witnesses may in the meantime be taken, and we will now order it to be done. Should the Court be of opinion upon the hearing that the item to which this evidence applies can not be settled without a revision by the master, and there should consequently be a direction to him for such revision, the depositions so now to be taken may be produced and read before him.
NOTE. — A general rule, which is printed on this and the next page of the original, has been transferred to the Appendix to Cooke, where all the rules of court are collected. *Page 215